EXHIBIT 10.10
ASSISTED LIVING CONCEPTS, INC.
SUMMARY OF DIRECTOR COMPENSATION
Directors who are not employees of Assisted Living Concepts, Inc. are paid an
annual retainer of $15,000 per year, a fee of $1,500 for each Board or committee
meeting they attend, and $500 for each telephonic Board or committee meeting
they attend. In addition, the annual retainer for the Board chairman is $50,000
and the annual retainer for the vice chairman is $25,000. The annual retainer
for the chair of the Audit Committee is an additional $15,000 and the annual
retainer for the other committee chairs is an additional $10,000. During 2009,
each non-employee director was granted 4,000 tandem stock options/stock
appreciation rights that become exercisable in one-third increments on the
first, second and third anniversary’s of the April 30, 2009 grant date and which
have an exercise price of $16.54. Similar grants were awarded to each
non-employee director on May 5, 2008 of 4,000 tandem stock options/stock
appreciation rights with an exercise price of $32.10. Non-employee directors may
receive yearly grants of additional stock-based awards as determined by the full
board of directors. Non-employee directors are reimbursed for expenses incurred
in connection with attending Board and committee meetings. Directors who are
also employees of Assisted Living Concepts, Inc. receive no compensation for
their service as directors.

 

 